      Case 1-13-45519-nhl            Doc 480        Filed 12/03/19   Entered 12/04/19 08:07:05




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                                         Case No. 13-45519-nhl
IN RE:                                                                   Chapter 7

Herman Segal,


                                             Debtor
---------------------------------------------------------------x

   ORDER GRANTING QUENTIN MANOR, LLC’S MOTION FOR AN ORDER
SHORTENING THE NOTICE PERIOD FOR A HEARING TO COMPEL DEBTOR TO
            GRANT ACCESS TO THE SUBJECT PROPERTY

         UPON the motion of Btzalel Hirschhorn, Esq., Attorney for Quentin Manor, LLC,

(“Quentin Manor”) for entry of an Order under Rule 9006 of the Federal Rules of Bankruptcy

Procedure and Rule 9077-1 of the Local Rules of Bankruptcy Procedure, shortening the notice

period for the Motion, shortening applicable response deadlines, and granting related relief (the

“Motion to Shorten Time”); and upon the affidavit of Brian Marks, President of Quentin Manor,

annexed to the Motion to Shorten Time; and this Court having jurisdiction to consider the

Motion to Shorten Time and the relief requested therein; and consideration of the Motion to

Shorten Time and the relief required being a core proceeding; and venue being properly before

this Court; and it appearing that no other or further notice need be provided; and this Court

having determined that relief requested in the Motion to Shorten Time being in the best interest

of the estates, creditors, and all parties in interest; and this Court having determined that the legal

and factual bases set forth in the Motion to Shorten Time establish just cause for the relief

granted herein; and upon all of the proceedings had before this Court and after due deliberation

and there being no opposition to the motion and sufficient cause appearing therefore; it is hereby
     Case 1-13-45519-nhl         Doc 480     Filed 12/03/19        Entered 12/04/19 08:07:05




       ORDERED, that the Motion to Shorten Time is granted; and it is further

       ORDERED, that the otherwise applicable notice period will be shortened under

Bankruptcy Rule 9006(c)(1) as set forth herein; and it is further

       ORDERED, that the deadline for the services of Quentin Manor’s motion for a hearing

for an order compelling the Debtor to grant access to the premises known as 4115 Quentin Road,

Brooklyn, New York, (“Subject Property”), shall be December 5, 2019. Service shall be made

by first-class mail and email where available; and it is further

       ORDERED, that the hearing for an order compelling the Debtor to grant access to the

Subject Property shall be held on December 18, 2019 at 10:30 a.m. (the “Hearing”) before the

Honorable Nancy Hershey Lord of the United States Bankruptcy Court for the Eastern District of

New York, Courtroom 3577, 271-C Cadman Plaza East, Brooklyn, NY 11201; and it is further

       ORDERED, that any objections and other responses to the Hearing shall be filed and

served by email no later than December 11, 2019; and it is further

       ORDERED, that this Court shall retain jurisdiction to hear and determine all matters

arising from or related to the implementation, interpretation and/or enforcement of this Order.




                                                                   ____________________________
 Dated: December 3, 2019                                                Nancy Hershey Lord
        Brooklyn, New York                                         United States Bankruptcy Judge
